                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CKSJB HOLDINGS, LLC, successor in
 interest to POINTSOURCE, LLC,

                       Plaintiff,                          CIVIL ACTION
                                                           NO. 18-2173
        v.

 EPAM SYSTEMS, INC.,

                       Defendant.


PAPPERT, J.                                                              March 29, 2019

                                    MEMORANDUM

      CKSJB Holdings, LLC sued EPAM Systems, Inc. for breach of the duty to

negotiate in good faith, promissory estoppel and breach of contract. The claims arise

from acquisition negotiations and a confidentiality agreement between EPAM and

PointSource, LLC, to which CKSJB alleges it is successor in interest. EPAM moves to

dismiss all claims for lack of standing and failure to state a claim upon which relief can

be granted. The Court grants the Motion, though CKSJB may amend its breach of

contract claim.

                                            I

      In 2016, PointSource, a tech firm, was looking for a buyer that could “infuse cash

and help the company grow its business.” (Am. Compl. ¶ 17.) Several companies

showed “substantial interest” in purchasing PointSource, including software

development company EPAM. (Id. at ¶¶ 18–19.) On September 7, 2016, EPAM and

PointSource signed a Confidentiality Agreement in which they, among other things,

agreed not to disclose to any third party that EPAM was evaluating the possibility of a



                                            1
transaction. (Id. at ¶¶ 20–23; Am. Compl. Ex. B (“Agreement”) 1.) The Agreement also

made clear that neither party was committing to a transaction, or even to continued

negotiations, and that neither any written document that is not intended to be legally

binding nor any oral agreement or course of conduct would constitute a “definitive

agreement”:

      The recipient shall have no obligation to enter into any further agreement
      with the other party, conduct or continue discussions or negotiations, or
      enter into or negotiate a definitive agreement. Each party agrees that no
      contract or agreement providing for a transaction shall exist until definitive
      agreements have been executed and delivered by duly authorized
      representatives of each party. Each party reserves the right, in its sole
      discretion, to reject any and all proposals with regard to any proposed
      transaction or relationship or any definitive agreement and to suspend or
      terminate discussions and negotiations at any time. For purposes of this
      paragraph, definitive agreements do not include an executed letter of intent
      or any other preliminary written document that the parties state is not
      intended to be legally binding, or any oral agreement or course of conduct.

(Agreement ¶ 9.) After executing the Confidentiality Agreement, EPAM began

assessing PointSource’s value. (Am. Compl. ¶ 24.) PointSource provided financial

information and other documents to EPAM, and senior management for both parties

arranged phone discussions and in-person meetings. (Id. at ¶¶ 26–29.)

      On December 29, 2016, EPAM emailed PointSource its proposed price terms,

which it specified were “not binding at this point.” (Id. at ¶ 33.) On January 10, EPAM

sent PointSource a draft Indication of Interest (“IOI”). (Id. at ¶ 34.) The IOI states

that EPAM’s proposal “assumes the purchase by EPAM (or an acquisition vehicle

formed by EPAM), of substantially all of the assets of the business of [PointSource].”

(Am. Compl. Ex. C (“IOI”) 2.) It includes EPAM’s proposed valuation of PointSource,

“between $24 million and $34 million,” and outlines a proposed transaction structure:

“EPAM would pay the purchase price in two tranches, with $24 million paid at closing



                                            2
. . . and up to $10 million of additional purchase price . . . payable contingent on the

acquired company achieving certain performance metrics in 2017.” (IOI 1.) The IOI

also contained the following provision, which appeared twice, on two separate pages:

       NON-BINDING AGREEMENT

       This proposal does not constitute and will not give rise to any legally
       binding obligation whatsoever on the part of EPAM. Moeover, except as
       expressly provided in any binding written agreement that EPAM and
       [PointSource] may enter into in the future, no past, present or future action,
       course of conduct, or failure to act relating to the transaction described
       herein and/or this proposal or relating to the negotiation of the terms of the
       transaction contemplated herein and/or this proposal will give rise to or
       serve as the basis for any obligation or other liability on the part of such
       entities or any of their respective affiliates.

(IOI 5, 6.)

       After receiving the draft IOI, PointSource called EPAM President and CEO

Arkadiy Dobkin “to inquire about EPAM’s intention to negotiate in good faith and to

acquire PointSource pursuant to the terms in its letter of intent.”1 (Am. Compl. ¶ 35.)

CKSJB alleges that Dobkin “assured PointSource that EPAM was fully committed to

the transaction and, to induce PointSource to choose to move forward with EPAM,

expressly agreed with PointSource to work diligently and to negotiate in good faith to

complete the deal described in EPAM’s proposal.” (Id. at ¶ 36.) PointSource also asked

EPAM to “adjust the carve-outs and allocations to PointSource’s key personnel.” (Id. at

¶ 37.) On January 15, PointSource sent EPAM a redlined version of the draft IOI. (Id.

at ¶ 38.) EPAM agreed to PointSource’s proposed changes. (Id. at ¶ 37.) EPAM

executed the final IOI on January 19, 2017. (Id. at ¶¶ 37–39; IOI 1.)




1      CKSJB and PointSource refer to the IOI as a “Letter of Intent.”


                                                3
       CKSJB alleges that PointSource “agree[d] to” and “accept[ed]” the IOI’s terms.

(Am. Compl. ¶¶ 126–27.) The Amended Complaint states that “the executed [IOI]

established a framework for the parties’ continued negotiations and reflected the

material terms of the proposed acquisition, as agreed to by EPAM and PointSource.”

(Id. at ¶ 47.) “The parties intended the [IOI] both to continue and to re-establish their

mutually binding agreement to negotiate diligently and in good faith.” (Id. at ¶ 48.)

       On January 19, the day PointSource received the final IOI, PointSource emailed

EPAM:

       Thank you for the executed LOI, we are excited to move forward. Although
       the agreement doesn’t call for immediate exclusivity, we intend to move
       forward solely with EPAM. We are stopping discussions with all other
       companies, and are excited to enter due diligence. Please let us know next
       steps.

(Id. at ¶ 41.) CKSJB alleges that PointSource declined purchase offers from

other companies. (Id. at ¶ 45.)

       Between January and April of 2017, PointSource worked with EPAM as EPAM

conducted due diligence. (Id. at ¶¶ 62–63.) On March 23, 2017, EPAM sent

PointSource a draft Asset Purchase Agreement, which “mirrored the material terms of

the deal set forth in the [IOI].” (Id. at ¶¶ 80, 82.) PointSource and EPAM’s leadership

teams then met twice in person to discuss the closing timeline and employee

transitions. (Id. at ¶¶ 84–86.) During these meetings, “EPAM explicitly directed

PointSource to treat the transaction as a done deal” and asked PointSource to “prepare

to tell clients and employees” about the purchase. (Id. at ¶ 88.) In early April, “at

EPAM’s instruction,” PointSource told key employees about the purchase and started to

prepare them for the transition. (Id. at ¶ 92.)




                                            4
       On April 4, 2017, EPAM gave PointSource a timeline for closing, and

PointSource sent EPAM its proposed edits to the Purchase Agreement. (Id. at ¶¶ 93,

100.) EPAM’s timeline proposed an April 28 signing and mid-May closing. (Id. at

¶ 94.) PointSource’s proposed edits to the Purchase Agreement did not alter material

or financial terms. (Id. at ¶ 101.) The parties scheduled a call and meeting for April 12

and April 18, respectively, to finalize EPAM’s due diligence and discuss integration.

(Id. at ¶ 98.)

       On April 5, EPAM proposed that the structure of the transaction change from an

asset purchase to an equity purchase. (Id. at ¶ 104.) After a phone call with EPAM,

PointSource agreed to the change. (Id. at ¶¶ 106–07.) EPAM said it would send a

revised Purchase Agreement the following week. (Id. at ¶ 108.) On April 11, however,

EPAM “notified PointSource by phone it was unilaterally and arbitrarily terminating

its acquisition.” (Id. at ¶ 111.)

                                             II

       The plaintiff bears the burden to establish standing under Article III of the

United States Constitution by showing (1) it suffered an injury in fact, (2) the injury is

fairly traceable to the defendant’s challenged action and (3) it is likely, as opposed to

speculative, that the injury will be redressed by a favorable decision. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). A motion to dismiss for lack of

standing is properly brought under Rule 12(b)(1) because standing is a jurisdictional

matter. Constitution Party of Pa. v. Aichele, 757 F.3d 347, 357 (3d Cir. 2014) (quoting

Ballentine v. United States, 486 F.3d 806, 810 (3d Cir. 2007)).




                                             5
       The Court must first determine whether a defendant’s challenge to standing is

facial or factual. Constitution Party, 757 F.3d at 357–58 (citing In re Schering Plough

Corp. Intron, 678 F.3d 235, 243 (3d Cir. 2012)). “A facial attack contests the sufficiency

of the pleadings, whereas a factual attack concerns the actual failure of a plaintiff’s

claims to comport factually with the jurisdictional prerequisites.” Constitution Party,

757 F.3d at 358 (internal citations and quotation marks omitted). EPAM has not yet

answered the Amended Complaint, so the Court must construe EPAM’s Motion as a

facial challenge. See Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891–92,

892 n.17 (3d Cir. 1977).

       When presented with a facial challenge to standing, the Court “must only

consider the allegations of the complaint and documents referenced therein and

attached thereto.” Constitution Party, 757 F.3d at 358 (quoting In re Schering Plough,

678 F.3d at 243). “Well-pleaded factual allegations are taken as true, and reasonable

inferences are drawn in the plaintiff’s favor.” Hendrick v. Aramark Corp., 263 F. Supp.

3d 514, 517 (E.D. Pa. 2017), appeal dismissed, 2017 WL 5664867 (3d Cir. Oct. 31, 2017)

(citing Constitution Party, 757 F.3d at 357) (“When considering . . . a facial challenge, a

court must apply the same standard of review that would apply on a motion to dismiss

under Rule 12(b)(6).”). EPAM contends that CKSJB has not sufficiently alleged it is

successor in interest to PointSource’s claims against EPAM. Specifically, EPAM argues

that the Amended Complaint does not show there was consideration for PointSource’s

assignment of the claims to CKSJB.

       The Amended Complaint alleges that CKSJB became 100% owner of PointSource

when PointSource was restructured for tax purposes on May 23, 2017. (Am. Compl.




                                             6
¶¶ 5, 7.) PointSource’s former owners, Christopher, Kassandra and Kevin Hugill, now

own CKSJB. (Id. at ¶¶ 4, 7.) In response to EPAM’s Motion, CKSJB points to the

Assignment of Chose in Action attached to its Amended Complaint which “assigns to

CKSJB . . . all claims, demands and cause of action of whatsoever kind and nature that

Pointsource, LLC have had, now had or may have against EPAM.” (Am. Compl. Ex. A.)

The Assignment, dated May 23, 2017, expressly states it was executed “[i]n exchange

for value received.” (Id.) Accepting the Assignment and CKSJB’s allegations as true

and drawing all reasonable inferences in CKSJB’s favor, CKSJB has sufficiently alleged

it has standing to sue as PointSource’s successor in interest.

                                             III

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the plaintiff must allege “sufficient factual matter, accepted as true, to state a claim for

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662 (2009). A complaint

must provide “more than labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted). “Factual allegations must be enough to raise a right to relief above

the speculative level on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).” Id. (citation omitted). While a complaint need not

include detailed facts, it must provide “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft, 556 U.S. at 678 (citing Twombly, 550

U.S. at 555).

       Twombly and Iqbal require the Court to take three steps to determine whether

the complaint will survive a motion to dismiss. See Connelly v. Lane Const. Corp., 809




                                             7
F.3d 780, 787 (3d Cir. 2016). First, it must “take note of the elements the plaintiff must

plead to state a claim.” Id. (quoting Iqbal, 556 U.S. at 675). Next, it must identify the

allegations that are no more than legal conclusions and thus “not entitled to the

assumption of truth.” Id. (quoting Iqbal, 556 U.S. at 679). Finally, where the

complaint includes well-pleaded factual allegations, the Court “should assume their

veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Id. (quoting Iqbal, 556 U.S. at 679). The Court should “construe truths in the

light most favorable to the plaintiff, and then draw all reasonable inferences from

them.” Id. at 791.

                                                   A

        EPAM first argues that the Amended Complaint does not sufficiently allege

EPAM had a contractual duty to negotiate with PointSource in good faith. Under

Pennsylvania law as predicted by the Third Circuit, an agreement to negotiate in good

faith is a contract.2 Flight Sys., Inc. v. Elec. Data Sys. Corp., 112 F.3d 124, 130 (3d Cir.


2        CKSJB contends that Delaware law applies to this claim. To determine whether
Pennsylvania or Delaware law applies, the Court applies the choice of law rules of Pennsylvania, the
forum state. Pac. Employers Ins. Co. v. Glob. Reinsurance Corp. of Am., 693 F.3d 417, 432 (3d Cir.
2012) (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)). Under Pennsylvania
law, the Court must first consider the substance of the state laws in question and look for actual,
relevant differences between them. Id. (citing Hammersmith v. TIG Ins. Co., 480 F.3d 220, 230 (3d
Cir. 2007)). If there is no conflict between them, the choice of law analysis is unnecessary. Id. (citing
Hammersmith, 480 F.3d at 230).
         The conflict, as CKSJB presents it, is that Pennsylvania’s Supreme Court has not yet
recognized a cause of action for breach of the duty to negotiate in good faith, whereas Delaware’s
Supreme Court has. Although Pennsylvania’s Supreme Court has not held that the cause of action
exists, the Third Circuit Court of Appeals predicts that if presented with the issue, Pennsylvania
would recognize the claim. See Channel Home Ctrs. v. Grossman, 795 F.2d 291, 299 (3d Cir. 1986).
This Court is bound by the Third Circuit’s interpretation of Pennsylvania state law. See Clark Res.,
Inc. v. Verizon Bus. Network Servs., Inc., 2010 WL 4973342 at *5 (M.D. Pa. Dec. 1, 2010); see also
Largoza v. Gen. Elec. Co., 538 F. Supp. 1164, 1166 (E.D. Pa. 1982) (“[I]t is axiomatic that this court is
bound by a decision of the Third Circuit predicating Pennsylvania law unless the state supreme
court issues a contrary decision or it appears from a subsequent decision of the appellate courts that
the court of appeals erred.”). Finding no true conflict between Pennsylvania and Delaware law and
presented with none by the parties, the Court will apply Pennsylvania law to CKSJB’s claim.


                                                   8
1997) (citing Channel Home Ctrs. v. Grossman, 795 F.2d 291, 299 (3d Cir. 1986)). The

plaintiff must allege (1) the parties manifested intent to be bound by an agreement to

negotiate in good faith, (2) the terms of the agreement were sufficiently definite to be

enforced, (3) consideration was conferred and (4) the agreement was breached by bad

faith conduct. Id.

       “In determining the parties’ intentions concerning [a] letter of intent, we must

examine the entire document and the relevant circumstances surrounding its

adoption.” Channel Home Ctrs., 795 F.2d at 299 (citations omitted). The plaintiff may

rely both on the letter and the defendant’s course of conduct in arguing that the

defendant agreed to negotiate with the plaintiff in good faith. Flight Sys., Inc., 112

F.3d at 131 (citing Am. Leasing v. Morrison Co., 454 A.2d 555, 560 (Pa. Super. 1982)).

The Third Circuit has enforced a duty to negotiate in good faith even where both

parties concede that the letter of intent is not a final agreement. Channel Home Ctrs.,

795 F.2d at 298.

                                             i

       CKSJB argues that the IOI manifests the parties’ mutual agreement to negotiate

in good faith to enter a purchase agreement reflecting the IOI’s material terms. (Pl.’s

Mem. Opp’n Mot. Dismiss (“Pl.’s Mem.”) 14–18, ECF No. 29.) CKSJB contends that the

IOI expressly promises that EPAM will work diligently to close the transaction in an

expedient manner and complete due diligence in approximately twelve weeks. CKSJB

also argues that EPAM’s conduct after executing the IOI establishes its intent to be

bound by those promises: in-person meetings with PointSource’s leadership, intensive

due diligence, production of a timeline for closing, drafting a detailed purchase




                                             9
agreement and assuring PointSource that it should treat the transaction as a “done

deal.”

         Contrary to CKSJB’s assertions, the IOI does not include a promise by EPAM to

negotiate in good faith. First and foremost, the IOI expressly states that it does not

give rise to any legally binding obligation on EPAM, nor does any course of conduct by

EPAM “relating to the negotiation of the terms of the transaction contemplated.” (IOI

5, 6.) The document undoubtedly contains some optimistic language, including that

EPAM’s proposal “has the enthusiastic support of [EPAM’s] senior management,”

EPAM “do[es] not foresee any issues that would prevent [EPAM] from consummating a

transaction,” EPAM is “prepared to move forward to perform [its] due diligence

review and prepare definitive documentation, which [it] expect[s] can be completed in

approximately twelve weeks,” EPAM “may require a commitment of exclusivity by

[PointSource]” and EPAM “would work diligently with [its] representatives and

[PointSource’s] team and representatives to close the transaction in an expedient

manner.” (IOI 3, 5.) Courts, however, routinely dismiss claims for breach of the duty to

negotiate in good faith where the parties’ letter of intent does not contain a specific

promise by the defendant to do so, and nothing in the IOI contains such a promise. See

WP 851 Assocs., L.P. v. Wachovia Bank, 2008 WL 114992 at *9 (E.D. Pa. Jan. 10, 2008);

Philmar Mid-Atl., Inc. v. York St. Assocs. II, 566 A.2d 1253, 1255 (1989).

         In addition to the contention that EPAM pledged in the IOI to negotiate in good

faith, CKSJB alleges that EPAM orally agreed to do so. The Amended Complaint

states that EPAM sent PointSource a draft IOI on January 10, 2017. (Am. Compl.

¶ 34.) It next alleges that, “[t]o assuage PointSource’s fear of not finding a serious




                                            10
contracting partner, PointSource called EPAM’s President,” who “expressly agreed with

PointSource to work diligently and to negotiate in good faith to complete the deal.” (Id.

at ¶¶ 35–36.) PointSource also proposed changes to some of the IOI’s proposed terms,

and EPAM executed a final version of the IOI on January 19. (Id. at ¶¶ 37–39.)

       Accepting CKSJB’s allegations as true, EPAM’s president’s oral promise to

negotiate in good faith cannot form the basis of a claim for breach of the duty to do so.

The IOI, after EPAM made the changes requested by PointSource shortly after the

alleged phone call between the parties, makes no mention of EPAM’s alleged promise to

negotiate in good faith; to the contrary, it expressly relieves EPAM from liability for

anything (past, present or future) relating to the negotiation of the terms of the

transaction. See Lockheed Martin Corp. v. Bell Atl. Directory Graphics, 1997 WL

698491 at *5 (E.D. Pa. Nov. 3, 1997) (“[A]ny argument that the parties intended to be so

bound is negated by the parties’ written agreement that [defendant] was not obligated

to execute a definitive agreement.”); see also Brinich v. Jencka, 757 A.2d 388, 400 (Pa.

Super. 2000) (citing McGuire v. Schneider, Inc., 534 A.2d 115, 117 (Pa. Super. 1987),

aff’d, 548 A.2d 1223 (1988) (“Where the parties to an agreement adopt a writing as the

final and complete expression of their agreement, alleged prior or contemporaneous oral

representations or agreements concerning subjects that are specifically dealt with in

the written contract are merged in or superseded by that contract.”).

                                            ii

       Also fatal to CKSJB’s claim is that the alleged agreement to negotiate in good

faith is not specific enough to enforce. See USA Mach. Corp. v. CSC, Ltd., 184 F.3d 257,

265 (3d Cir. 1999). CKSJB contends that EPAM promised to negotiate in good faith to




                                            11
induce PointSource to choose to move forward with EPAM. This lacks the specificity of

agreements to negotiate in good faith that have been deemed enforceable by courts

applying Pennsylvania law. See, e.g., Channel Home Ctrs., 795 F.2d at 299 (enforcing

duty where defendant, “to induce the [plaintiff] to proceed with the leasing of [a] Store,”

agreed to “withdraw the Store from the rental market, and only negotiate the above

described leasing transaction to completion”); Flight Sys., Inc., 112 F.3d at 130

(vacating dismissal of claim where plaintiff alleged it agreed to remove property from

the rental market while negotiating a lease agreement with defendant according to

terms in a letter from defendant’s broker).

       The alleged agreement to negotiate in good faith, as described by PointSource, is

not defined sufficiently enough for EPAM to have even breached. See Clark Res., Inc. v.

Verizon Bus. Network Servs., Inc., 2011 WL 1627074 at *5 (M.D. Pa. Apr. 29, 2011)

(“[A]n agreement to negotiate in good faith must include some ‘framework’ or ‘objective

criteria’ by which a court can measure whether the agreement to negotiate in good faith

has been breached.”); SodexoMAGIC, LLC v. Drexel Univ., 333 F. Supp. 3d 426, 459

(E.D. Pa. 2018), appeal docketed, No. 19-1107 (3d Cir. Jan. 14, 2019) (“[B]ecause there

is no limiting principle against which a fact finder could measure [defendant’s] ‘good

faith,’ this Court is unable to recognize the existence of an enforceable agreement.”).

Without a “‘detailed’ expression of the parties’ intent,” the Court cannot find an

enforceable agreement.3 USA Mach., 184 F.3d at 265.


3        Having found that CKSJB does not sufficiently allege the first and second elements of its
claim, the Court need not consider whether it sufficiently alleges consideration. Because there is
insufficient evidence of an agreement to negotiate in good faith, CKSJB’s claim that PointSource
elected to negotiate exclusively with EPAM as consideration for EPAM’s promise “exists in a vacuum
and is not tied to any specific agreement.” See WP 851 Assocs., L.P. v. Wachovia Bank, N.A., 2009
WL 78160 at *2 (E.D. Pa. Jan. 8, 2009).



                                               12
                                           iii

      In sum, concrete negotiations between EPAM and PointSource over a potential

transaction began, as they often do, with the parties entering into a Confidentiality

Agreement so that EPAM would learn more about PointSource before opening up its

checkbook. Here, the Confidentiality Agreement made clear that nothing about the

process obligated EPAM to negotiate a definitive purchase agreement or even to

continue negotiations if it didn’t want to. Indeed, both EPAM and PointSource were

free to break off discussions and walk away, no strings attached, whenever they

desired. The expressly titled “Non-Binding Indication of Interest,” reviewed, edited,

and agreed to by PointSource, could not have been clearer. By its terms, EPAM’s

proposal was non-binding and preliminary. Whatever else it said or didn’t say, the

proposal vitiates, on its face, the arguments CKSJB now attempts to make.

      CKSJB derides the document’s broad disclaimers by putting the words “non-

binding” in quotation marks and calling that language “generic.” (Am. Compl. ¶¶ 60–

61.) But words mean things—and “non-binding” means exactly that. This was a

sophisticated commercial transaction, with legal counsel undoubtedly involved to the

extent businesspeople would involve lawyers in a $24 to $34 million dollar deal.

PointSource, perhaps because EPAM had made the most serious or highest proposal,

decided to focus on doing a deal with EPAM—to the exclusion of all other purportedly

interested parties. At the eleventh hour, for whatever reason, EPAM did what the

documents governing the negotiations gave them the right to do—it walked away.

PointSource then had to scramble to get another buyer who paid them a good bit less

than they hoped to get from EPAM. PointSource, now via CKSJB, has every right to be




                                           13
upset with being left at the altar. But it cannot circumvent the rules of a process it

agreed to and willingly participated in and hope now to impose upon EPAM duties and

obligations that EPAM repeatedly and expressly disavowed.

                                             B

       EPAM next argues that CKSJB fails to state a claim for promissory estoppel

because EPAM could not have reasonably expected its statements or conduct to induce

PointSource’s action or forbearance and PointSource could not, in any event, have

reasonably relied on those statements or conduct. Under Pennsylvania law, promissory

estoppel is an “equitable remedy to a contract dispute . . . [that] makes otherwise

unenforceable agreements binding.” Crouse v. Cyclops Indus., 745 A.2d 606, 610 (Pa.

2000). To invoke the doctrine, the plaintiff must show (1) the defendant made a

promise and should have reasonably expected that promise to induce action or

forbearance by the plaintiff, (2) the plaintiff actually took action or refrained from

action in reliance on the promise and (3) injustice can be avoided only by enforcing the

promise. Dugan v. O’Hara, 125 F. Supp. 3d 527, 539 (E.D. Pa. 2015) (citing I.K. ex rel.

B.K. v. Haverford Sch. Dist., 567 Fed. App’x 135, 137 (3d Cir. 2014)). The promise must

be sufficiently clear to justify a finding that the promisor should have reasonably

expected it to induce reliance. Clark Res., Inc., 2010 WL 4973342 at *4 (citing C & K

Petrol. Prods., Inc. v. Equibank, 839 F.2d 188, 192 (3d Cir. 1988)).

       CKSJB alleges that an assortment of conduct and statements by EPAM satisfy

the first element of its claim: the terms of the IOI, EPAM’s president’s alleged oral

promise to negotiate in good faith, EPAM’s assurances that due diligence was

progressing positively, EPAM’s execution of a draft purchase agreement and EPAM’s




                                             14
instruction to PointSource to treat the transaction as a done deal. (Pl.’s Mem. 22–23.)

CKSJB argues that EPAM should have reasonably expected these assorted “promises”

to induce action or forbearance by PointSource—namely, ending discussions with other

companies looking to purchase PointSource, declining other purchase offers and

negotiating exclusively with EPAM. (Id. at 23.)

       CKSJB has not plausibly alleged that EPAM should have reasonably expected

its conduct or statements to induce PointSource to negotiate with EPAM exclusively.

The Amended Complaint alleges that both parties intended the IOI to “re-establish”

their oral agreement to negotiate in good faith. (Am. Compl. ¶ 48.) PointSource had an

opportunity to review and request changes to the IOI before EPAM sent the final

version. (Id. at ¶¶ 37–39.) Yet the IOI did not promise PointSource anything, nor did it

prevent PointSource from negotiating with others. See supra Section III.A. Instead, it

states that “[g]iven the significant amount of time, expense and focus required by

EPAM [to conduct due diligence] . . . , [EPAM] may require a commitment of

exclusivity.” (IOI 5 (emphasis added).) PointSource acknowledged this unambiguous

language in an email to EPAM the day it received the IOI: “Although the agreement

doesn’t call for immediate exclusivity, we intend to move forward solely with EPAM.

We are stopping discussions with all other companies.” (Am. Compl. ¶ 41.)

      CKSJB then contends that EPAM “did not object” to PointSource’s (admittedly

unilateral) decision to break off negotiations with all other suitors and that EPAM “did

not tell PointSource its reliance on EPAM was misplaced or in any way inappropriate.”

(Id. at ¶¶ 42–43.) Otherwise stated, CKSJB alleges that PointSource, knowing that

EPAM did not require a commitment of exclusivity, nonetheless made its own business




                                           15
decision to put all its eggs in the EPAM basket. It then attempts to impose an

affirmative duty on EPAM to object to PointSource’s unilateral decision and step in to

save PointSource from itself. When EPAM chose not to assume such an obligation,

EPAM apparently became responsible for the consequences of PointSource’s own

strategy. Nothing EPAM is alleged to have said or done could have been reasonably

expected to induce PointSource to voluntarily give up its ability to negotiate with other

potential purchasers and PointSource’s decision to do so could in no way have been a

result of reasonable reliance on any “promise” by EPAM.

                                                  C

       EPAM also argues that CKSJB has not sufficiently pled that it was damaged by

EPAM’s alleged breach of the Confidentiality Agreement. The Amended Complaint

states that sometime in March of 2017, PointSource learned that one of EPAM’s senior

executives disclosed EPAM’s plan to purchase PointSource to one of PointSource’s

former clients. (Am. Compl. ¶ 118.)

       Under Delaware law, a claim for breach of contract requires (1) the existence of

a contract, (2) the breach of an obligation imposed by the contract and (3) resultant

damage to the plaintiff.4 HSMY, Inc. v. Getty Petroleum Mktg., Inc., 417 F. Supp. 2d

617, 620 (D. Del. 2006) (quoting VLIW Tech., L.L.C. v. Hewlett–Packard Co., 840 A.2d

606, 612 (Del. 2003)).

       The Confidentiality Agreement does not provide for liquidated damages in the

event of a breach, though it does allow for injunctive relief in the event an aggrieved

party cannot be made whole by monetary damages. (Agreement ¶ 8.) Accordingly, to


4       The parties agree that pursuant to the Confidentiality Agreement’s choice of law clause, this
claim is governed by Delaware law. See (Agreement ¶ 12).


                                                 16
state a claim for breach of contract, CKSJB must otherwise allege that PointSource

suffered resultant harm from EPAM’s purported disclosure. The Amended Complaint

alleges that EPAM’s breach “threatened material adverse effects on PointSource’s

business” and caused PointSource “material financial and reputational harm.” (Am.

Compl. ¶¶ 120, 161.) In its response to EPAM’s Motion, CKSJB tries to bolster these

allegations by arguing that EPAM’s breach preceded its withdrawal from purchase

negotiations, which forced PointSource to accept a less beneficial deal. (Pl.’s Mem. 24.)

The Amended Complaint, however, does not aver a connection between EPAM’s

alleged breach of confidentiality and withdrawal from the deal, nor does it purport to

set forth how, under CKSJB’s apparent theory of the case, EPAM allegedly telling

someone else about the negotiations would have caused EPAM to pull out. See Com. of

Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is one

thing to set forth theories in a brief; it is quite another to make proper allegations in a

complaint.”).

       The Amended Complaint states that PointSource became aware of the breach in

March of 2017 while purchase negotiations were in progress; it does not allege that

PointSource complained to EPAM or that the breach played a role in EPAM’s

withdrawal from those negotiations. (Am. Compl. ¶ 118.) To the extent that CKSJB

can allege any facts which could show EPAM’s alleged breach resulted (as opposed to

“threatened”) in material adverse effects on PointSource’s business or played a role in

its decision to cease negotiations, CKSJB may amend its Complaint accordingly.

       An appropriate Order follows.




                                             17
     BY THE COURT:



     /s/ Gerald J. Pappert
     GERALD J. PAPPERT, J.




18
